COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Alyssa Pullen v. The State of Texas

Appellate case number:    01-13-00259-CR

Trial court case number: 1817849

Trial court:              Co Crim Ct at Law No 4 of Harris County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law related to one of appellant’s suppression motions in the
trial court. The district clerk has filed a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s
active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting individually         Acting for the Court


Date: August 16, 2013